MEMORANDUM **
Jenlih John Hsieh, a naturalized United States citizen from Taiwan, petitions pro se for review of the final decision and order of an Administrative Law Judge (“ALJ”) in the Executive Office of Immigration Review, finding that Hsieh’s former employer, PMC-Sierra, Inc., did not terminate him from his employment on the basis of his citizenship, in violation of the Immigration Reform and Control Act (IRCA), 8 U.S.C. § 1324b. We have jurisdiction pursuant to 8 U.S.C. § 1324b(i)(1). We review de novo the ALJ’s conclusions of law and we review for substantial evidence his findings of fact. Maka v. INS, 904 F.2d 1351, 1355, amended on other grounds, 932 F.2d 1352 (9th Cir.1990). We deny the petition for review.
Substantial evidence supports the ALJ’s conclusion that PMC-Sierra’s reasons for terminating Hsieh as part of a company-wide reduction-in-force were legitimate and nondiscriminatory, and that Hsieh could not establish that those reasons were pretextual. See Aragon v. Republic Silver State Disposal Inc., 292 F.3d 654, 660-62 (9th Cir.2002).
Hsieh’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.